UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2009 Commission File Number 000-10822 Revonergy Inc. (Exact name of registrant as specified in its charter) Nevada 98-0589723 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Landmark House 17 Hanover Square London, United Kingdom W1S 1HU (Address of principal executive offices) (Zip Code) +44-207-993-5700 (Registrant’s telephone number) York Resources, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes ¨ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of February 5, 2010, the issuer had one class of common stock, with a par value of $0.001, of which 57,050,000 shares were issued and outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1: Financial Statements: Consolidated Balance Sheets as at December 31, 2009 (unaudited), and September 30, 2009 3 Unaudited Consolidated Statements of Operations for the Three Months Ended December 31, 2009 and 2008, and the Period from Inception on April 9, 2008, to December 31, 2009 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2009 and 2008, and the Period from Inception on April 9, 2008, to December 31, 2009 5 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3: Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T: Controls and Procedures 9 PART II—OTHER INFORMATION Item 6: Exhibits 11 Signatures 11 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements Revonergy Inc. (formerly York Resources, Inc.) (a Development Stage Enterprise) Consolidated Balance Sheets December 31, 2009 and September 30, 2009 December 31, September 30, 2009 2009 (unaudited) Assets Current assets: Cash $ 1,021 $ 1,085 Total current assets 1,021 1,085 Total assets $ 1,021 $ 1,085 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ 62,302 $ 200 Accounts payable - related party 8,313 - Advance from shareholder 6,500 3,500 Total current liabilities 77,115 3,700 Total liabilities 77,115 3,700 Stockholders' deficit Common stock: $0.001 par value, 100,000,000 authorized shares 57,050,000 shares issued and outstanding 57,050 57,050 Additional paid in capital (9,450) (9,450) Deficit accumulated during the development stage (123,694) (50,215) Total stockholders' deficit (76,094) (2,615) Total liabilities and stockholders' deficit $ 1,021 $ 1,085 See accompanying notes to consolidated financial statements. 3 Revonergy Inc. (formerly York Resources, Inc.) (a Development Stage Enterprise) Consolidated Statements of Operations For the three months ended December 31, 2009 and 2008 and the period from inception on April 9, 2008, to December 31, 2009 (unaudited) Three months Ended December 31, 2009 Three monthsEnded December 31,2008 Cumulative from inception on April 9, 2008 to December 31, 2009 Expenses General and administrative $ 73,479 $ 13,068 $ 123,694 73,479 13,068 123,694 Net loss $ 73,479 $ 13,068 $ 123,694 Loss per share - basic and diluted $ (0.00) $ (0.00) Weighted average number of shares outstanding 57,050,000 57,050,000 See accompanying notes to consolidated financial statements. 4 Revonergy Inc. (formerly York Resources, Inc.) (a Development Stage Enterprise) Consolidated Statements of Cash Flows For the three months ended December 31, 2009 and 2008 and the period from inception on April 9, 2008 to December 31, 2009 (unaudited) Three months ended December 31, 2009 Three months ended December 31, 2008 Cumulative from inception on April 9, 2008 to December 31, 2009 Cash provided by (used in): Operating activities: Net loss $ (73,479) $ (13,068) $ (123,694) Adjustment to reconcile net loss to net cash used in operating activities: Impairment of assets - - 3,500 Changes in assets and liabilities Accounts payable and accrued expenses 62,102 (177) 62,302 Accounts payable - related party 8,313 - 8,313 Net cash used in operating activities (3,064) (13,245) (49,579) Investing activities: Purchase of mineral property - - (3,500) Net cash used in investing activities - - (3,500) Financing activities: Proceeds from sale of common stock - - 47,600 Proceeds from advances from shareholder 3,000 - 6,500 Net cash provided by financing activities 3,000 - 54,100 Increase (decrease) in cash during the period (64) (13,245) 1,021 Cash at beginning of the period 1,085 39,319 - Cash at end of the period $ 1,021 $ 26,074 $ 1,021 Supplemental Cash Flow Information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - See accompanying notes to consolidated financial statements. 5 Revonergy Inc. (formerly York Resources, Inc.) (a Development Stage Enterprise) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Description of Business and Summary of Significant Accounting Policies Organization Revonergy Inc., formerly York Resources, Inc. (“Revonergy” or the “Company”) was incorporated in the state of Nevada on April 9, 2008.The Company's name change was effective under Nevada law on January 24, 2010; however, FINRA has not yet issued a new trading symbol. The Company expects that FINRA will implement the name change and issue the Company a new trading symbol shortly.
